Citation Nr: 0932908	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-36 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence as been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for neuropathy of the 
hands.



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and a case manager for a private 
facility.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1971.  He served in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A videoconference hearing was held in July 2007 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  The 
appeal was remanded for additional development in an October 
2007, and it has now been returned for further appellate 
consideration.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for an acquired psychiatric disorder, claimed as PTSD in 
January 1983.  The denial was confirmed and continued in July 
1983 and again in August 1985.  These decisions are final.  
Pertinent history was reviewed.  He had combat service, but 
there was no psychiatric diagnosis during service, and no 
convincing post service diagnosis of PTSD.  VA diagnosed 
schizophrenia in 1983, but RO determined that there was no 
competent evidence that such was related to military service 
from many years earlier.  Notice was provided, and there was 
no completed appeal. 

2.  No competent medical evidence establishing a relationship 
between any current acquired psychiatric disorder, to include 
PTSD or schizophrenia, and the Veteran's active military 
service has been received since the August 1985 RO decision.  

3.  Evidence received subsequent to the August 1985 rating 
decision which denied service connection for an acquired 
psychiatric disorder, to include PTSD, does not raise a 
reasonable possibility of substantiating the claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, and is cumulative or redundant in nature.  

4.  Bilateral hearing loss, if present, was not manifested 
during service or for many years thereafter, and there is no 
competent medical evidence or opinion establishing a nexus 
between the Veteran's post service complaints of hearing loss 
and his military service.  

5.  Tinnitus, if present, was not manifested during service 
or for many years thereafter, and there is no competent 
medical evidence or opinion establishing a nexus between the 
Veteran's post service complaints of ringing in the ears and 
his military service.  

6.  A continuing low back disorder, if present, was not 
manifested during service or for many years thereafter, and 
there is no competent medical evidence or opinion 
establishing a nexus between the Veteran's post service 
complaints of low back pain and his military service.  

7.  A continuing heart disorder, if present, was not 
manifested during service or for many years thereafter, and 
there is no competent medical evidence or opinion 
establishing a nexus between the Veteran's post service 
complaints of heart problems and his military service.  

8.  A continuing sleep disorder, if present, was not 
manifested during service or for many years thereafter, and 
there is no competent medical evidence or opinion 
establishing a nexus between the Veteran's post service 
complaints of sleep problems and his military service.  

9.  Neuropathy of the hands, if present, was not manifested 
during service or for many years thereafter, and there is no 
competent medical evidence or opinion establishing a nexus 
between the Veteran's post service complaints of neuropathy 
of the hands and his military service.  


CONCLUSIONS OF LAW

1.  The August 1985 which confirmed and continued the 
previous denials of a claim for service connection for an 
acquired psychiatric disorder to include PTSD is final.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as PTSD, is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may a sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  

4.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

5.  A chronic low back disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

6.  A chronic heart disorder was not incurred in or 
aggravated by the Veteran's active duty military service nor 
may cardiovascular disease be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  

7.  A chronic sleep disorder was not incurred in or 
aggravated by the Veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

8.  Neuropathy of the hands was not incurred in or aggravated 
by the Veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO dated in August 2004 and November 
2007 specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and others.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the Veteran.

With respect to the Veteran's application to reopen a 
previously denied service connection for an acquired 
psychiatric disorder, claimed as PTSD, in Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006), the Court held that VA must notify 
a Claimant of the evidence and information that is necessary 
to reopen the claim and VA must notify the Claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the November 2007 VCAA letter mentioned above.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2006 and November 2007.  

Whether New and Material Evidence has been Received to Reopen 
a Claim of Service Connection for an Acquired Psychiatric 
Disorder, Claimed as PTSD

The RO initially denied service connection for an acquired 
psychiatric disorder, claimed as PTSD in January 1983.  The 
RO confirmed this denial in July 1983 and August 1985.  These 
decisions are final.  38 C.F.R. § 20.1103 (2008).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a Claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a), 
3.159(b) (2008).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  As the 
Veteran filed his claims seeking to reopen his claim of 
service connection for an acquired psychiatric disorder, 
claimed as PTSD, after August 2001, the Board has considered 
these provisions.

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
Appellant's claim for service connection.  The Board agrees.

Analysis - An Acquired Psychiatric Disorder, Claimed as PTSD

The evidence of record at the time of the August 1985 RO 
decision which declined to reopen the previously denied claim 
of service connection for an acquired psychiatric disorder, 
claimed as PTSD, included the Veteran's STRs and post service 
private and VA treatment records.  Review of these 
determinations reflects that the Veteran was initially noted 
to have psychiatric complaints in the early 1980s.  He was 
hospitalized at a VA facility and diagnosed with major 
depression with psychotic features and a dependent 
personality.  PTSD was not diagnosed.  The RO's decisions 
also reflect that review of his STRs did not reveal any 
complaints, treatment, or diagnosis of any type of 
psychiatric condition.  While there were two private 
physicians' opinions that the Veteran had a psychiatric 
disorder thought to be PTSD, it was determined that specific 
examination conducted by VA in July 1985 was the most 
probative evidence determining the Veteran's current 
psychiatric diagnoses.  That examination did not find that he 
had PTSD.  Instead, he was noted to have schizophrenia and 
dependent personality disorder.  As the probative medical 
evidence of record showed that PTSD was not present, and that 
he exhibited no psychiatric symptoms during service or until 
many years thereafter reflecting the onset of an acquired 
psychiatric disorder, his claim for an acquired psychiatric 
disorder, claimed as PTSD, was denied.  Moreover, the RO 
pointed out that his personality disorder was a congenital or 
developmental defect or condition not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c) (2008).

The evidence submitted subsequent to the 1985 denial of the 
claim for service connection for an acquired psychiatric 
disorder, claimed as PTSD, includes lay statements as 
provided by the Veteran's spouse, brothers, and from a woman 
who identified herself as his case manager.  These statements 
all attest that the Veteran was troubled by events which 
occurred in Vietnam, such as witnessing traumatic deaths of 
others.  The Claimant's wife reported that he had a history 
of treatment for mental illness.  One brother reported that 
the Veteran was under constant rocket and mortar attacks 
during service, and that he also witnessed a helicopter 
accident which resulted in the pilot's death.  

Also submitted were private medical records dated from 1989 
through 2007.  These documents reflect that the Veteran 
continued to be seen for psychiatric complaints.  However, 
PTSD was not diagnosed, and there is no opinion offered by 
medical personnel that any current psychiatric condition or 
impairment is associated with his military service.  

VA records show that the Claimant was seen on one occasion in 
July 2004.  PTSD was not diagnosed, and the document does not 
include a medical opinion regarding the relationship between 
any psychiatric disorder and military service.  The evidence 
submitted after the RO's 1985 determination shows that the 
Claimant has been diagnosed with various psychiatric 
conditions, now to include thought disorder as reported in 
January 2003, in the years after 1985.  Although some of this 
evidence is new because it contains diagnosis(es) not 
previously of record, it is cumulative of evidence already of 
record.  There is still no evidence that the Veteran was 
treated for a chronic psychiatric disorder during active 
service, or that symptoms of such existed.  More importantly, 
there is still no competent evidence in the newly submitted 
evidence that links the Veteran's currently diagnosed 
psychiatric disorder (variously diagnosed) to active service, 
and there continues to be no competent diagnosis of PTSD.  

Absent any competent evidence of a nexus between active 
service and the Veteran's psychiatric disorder, the Board 
finds that the newly submitted evidence does not bear 
directly and substantially upon the specific matters under 
consideration, is either cumulative or redundant, and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide the merits of the Veteran's service 
connection claims.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claims of 
service connection for an acquired psychiatric disorder, 
claimed as PTSD, is not reopened.  

Service Connection for Bilateral Hearing Loss, Tinnitus, a 
Low Back Disorder, a Heart Disorder, Sleep Problems, and 
Neuropathy of the Hands

Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss or cardiovascular disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309  (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As to the Veteran's claims of service connection for 
bilateral hearing loss, tinnitus, a low back disorder, a 
heart disorder, a chronic sleep disorder, or neuropathy of 
the hands, it is noted that his STRs are negative for 
complaints of, treatment for, or diagnoses of any of these 
conditions.  Moreover, post service records are negative for 
actual diagnoses of these disorders.  Specifically, his STRs 
show normal hearing acuity upon audiometric testing at time 
of separation.  There was no report of tinnitus, low back 
problems, cardiovascular impairment, sleep disturbance, or 
neuropathy.  

When the Veteran filed his claim for compensation in 2004, he 
reported that he experienced each of these symptoms and that 
they were related to his military service.  Review of the 
treatment records shows that he reported ringing in the ears 
in June 2004.  A chronic disorder such as tinnitus was not 
diagnosed.  Similarly, while no actual cardiovascular disease 
is specifically noted in the records, there are medical 
histories of record which reflect a history of such.  
Similarly, while no actual chronic sleep disorder is of 
record, it is often noted on private mental health treatment 
records that the Veteran experienced sleep disturbance.  At 
the 2006 and 2007 hearings, the Veteran testified that his 
hearing loss and tinnitus were due to his exposure to loud 
noises (mortars and rockets) during service.  He testified in 
2007 that he developed his heart disorder and his back 
problems after service.  Apparently, the Veteran's claim for 
back disorder stems from a post service car accident when he 
suffered a seizure.  His case manager testified, however, 
that he did not suffer from seizures.  See the 2006 hearing 
transcript.  He also testified that he had neuropathy of the 
hands.  

While it is the claimant's contention that these disabilities 
are of service origin, his claim as to each fails.  As 
summarized above, no actual chronic disorder associated with 
his complaints of hearing loss, tinnitus, a low back 
disorder, a cardiovascular disorder, a chronic sleep 
disorder, or neuropathy of the hands, is of record.  
Moreover, the record shows that he never complained of any of 
these conditions during service or until many, many years 
thereafter.  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that Veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

While the Veteran claims that he has each of these 
conditions, no chronic residuals of such are of record, and 
no actual disorders associated with his complaints are 
indicated.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current hearing loss, tinnitus, a low back disorder, a 
hear t disorder, a sleep disorder, or neuropathy of the 
hands, the claims must be denied.

In further discussion, it is pointed that even if the Veteran 
had hearing impairment, tinnitus, a low back or heart 
disorder, sleep problems, and neuropathy of the hands, there 
is still no competent medical evidence which causally relates 
such to service.  As indicated above, no chronic conditions 
associated with his complaints were diagnosed during service, 
and the record reflects that the Veteran first complained of 
such many years after his discharge from service.  Inasmuch 
as the evidence on file does not tend to show that the 
Veteran has any of these conditions, except possibly by 
history, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 
(1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  

As to the Veteran's claim that each of these conditions may 
be attributed to his exposure to Agent Orange, it is noted 
that hearing loss, tinnitus, a low back, heart, or sleep 
disorder, or neuropathy of the hands are not one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(e) 
(2008).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  For these reasons, 
the Board again finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2008).

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as already 
noted, actual direct causation of these conditions is not 
indicated.  Moreover, the current medical evidence is not 
convincing that chronic conditions associated with his 
complaints are medically shown.  

Final Considerations

The Veteran's contentions as to etiology of all conditions 
discussed above has been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims.  





	(CONTINUED ON NEXT PAGE)




ORDER

As new and material evidence has not been received, a claim 
of service connection for an acquired psychiatric disorder, 
to include PTSD, is not reopened.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a low back disorder is 
denied.  

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for neuropathy of the hands 
is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


